EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 16 and 17 comprising a “(Withdrawn)” claim status.
Amend the claim status of claims 16 and 17 to read --(Cancelled)--.

Claim 20 comprises a “(Previously Presented)” claim status.
Amend the claim status of claim 20 to read --(Cancelled)--.
(Claim 20 depends from a cancelled claim 18 thus claim 20 is also cancelled).


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A system for dispensing sterile covers for a stethoscope, comprising:
a container including at least two elongated members positioned in the container and terminating at tips proximate one end of the container, wherein the at least two elongated members are arranged non-parallel to one another, wherein the at least two elongated members are rods, wherein the at least two elongated members extend from
interior of the container through an opening in the one end of the container to outside
of the container;
a plurality of collapsed pouches positioned inside the container, each pouch having an open end and a closed end and a support structure positioned proximate the open end, the support structure having a pair of first retainers, each first retainer adapted to receive a corresponding elongated member of the at least two elongated members, the plurality of collapsed pouches being supported on the elongated members, each pouch comprising a tab positioned proximate and extending beyond the open end;

the tab being arranged and disposed such that in response to the first tab of the corresponding pouch positioned nearest to the tips of the at least two elongated members being grasped and pulled in a direction downwards along and away from the at least two elongated members, the open end forming a first open position defined by the pair of first retainers and the tab and for receiving a head of the stethoscope inside the corresponding pouch while the first retainers remain engaged with the at least two elongated members…
…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651